Case 2:20-cv-06219-CJC-DFM Document 19 Filed 08/11/21 Page 1 of 1 Page ID #:132

                                                                         J S -6




                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  WILLIAM P. PLUMMER,                    No. CV 20-06219-CJC (DFM)

           Plaintiff,                    JUDGMENT

              v.

  UNITED STATES et al.,

           Defendants.



       Pursuant to the Court’s Order Accepting the Report and
 Recommendation of United States Magistrate Judge,
       IT IS ADJUDGED that this action is dismissed without prejudice.



  Date: August 11, 2021                   ___________________________
                                          CORMAC J. CARNEY
                                          United States District Judge
